Citation Nr: 1420300	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  10-31 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a liver condition, to include as secondary to service connected Crohn's disease.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an eye condition, to include as secondary to service connected Crohn's disease.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for loss of teeth, to include as secondary to service connected Crohn's disease.

4.  Entitlement to service connection for an eye condition, to include as secondary to service connected Crohn's disease.

5.  Entitlement to service connection for loss of teeth.

6.  Entitlement to service connection for a kidney condition, to include as secondary to service connected Crohn's disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D.Cleary


INTRODUCTION

The Veteran served on active duty from September 1978 to August 1984.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  This rating decision considered the new and material evidence claims on the merits before confirming and continuing the prior denial.

In April 2012, the Board remanded this case for a hearing.  Thereafter, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge in June 2012.  A transcript of the hearing is associated with the claims file.  After the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.

The issue of service connection for a kidney condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. At his June 2012 hearing, prior to the promulgation of a decision in the appeal, the appellant notified the Board that he wished to withdraw his appeal on the issue of entitlement to service connection for a liver condition.

2.  The RO denied the Veteran's claims of service connection for an eye disorder and loss of teeth in a March 1993 rating decision; the Veteran did not appeal this rating decision.

3.  The evidence received since the March 1993 decision raises a reasonable possibility of substantiating the claims.

4.  The evidence shows that Veteran's eye disability is at least as likely as not aggravated by the medication used to treat his service connected Crohn's disease.

5.  The record does not show oral or dental trauma in service; there is no evidence that the Veteran's tooth loss was the result of loss of substance of the jaw.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the appellant have been met with respect to the issue of entitlement to service connection for a liver condition.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2013).

2.  The March 1993 rating decision denying service connection for an eye disorder and loss of teeth is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2013).

3.  New and material evidence has been received with respect to the claim of service connection for an eye disorder and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  The Veteran's bilateral cataracts were aggravated by the medication used to treat his service connected Crohn's disease.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2013).

5.  The criteria for an award of service-connected compensation for a dental disability have not been met.  38 U.S.C.A. §§ 1131, 5107, 1712 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdraw - Liver Condition

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  See 38 C.F.R. § 20.204(c).

At his June 2012 hearing, the Veteran withdrew his claim of entitlement to service connection for a liver condition on the record.  Hence, the appellant has withdrawn this issue and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with regard to this issue and it is dismissed without prejudice.

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient.

Here, the Veteran was sent a letter in May 2009 that provided information as to what evidence was required to substantiate the claims, the division of responsibilities between VA and a claimant in developing an appeal, and what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file, including the electronic evidence, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a June 2012 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's April 2012 remand, VA provided the Veteran with a June 2012 hearing.  Thus VA has complied with the April 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to the Veteran's theory of etiology.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

The Veteran was previously denied service connection for eye disorder and loss of teeth in March 1993.  His eye disorder claim was denied on the basis that the Veteran was not found to have visual impairment.  His loss of teeth claim was denied on the basis that there was no evidence of oral or dental trauma in service and no finding that his loss of teeth was due to the prednisone that he took to treat his service connected Crohn's disease.  The Veteran did not file a Notice of Disagreement with this decision or submit new and material evidence within one year of its issuance.  Thus, the March 1993 rating decision is deemed final.  38 C.F.R. §§ 3.156(b), 20.1103.

The Veteran filed a new claim in April 2009.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  All evidence submitted by or on behalf of a claimant since the most recent final denial must be reviewed to determine whether the claim should be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The language of 38 C.F.R. § 3.156(a)  creates a low threshold for finding new and material evidence, and the phrase "raises a reasonable possibility of substantiating the claim" is "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence received since the March 1993 rating decision includes a diagnosis of bilateral cataracts and an opinion that it is at least as likely as not that the Veteran's bilateral cataracts were aggravated by the steroids he was prescribed for treatment of his service connected Crohn's disease.  Thus, the Board finds that the criteria for reopening the Veteran's claim of service connection for an eye disorder have been satisfied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

With regard to his loss of teeth claim, the evidence of record at the time of the March 1993 rating decision failed to establish an in-service oral or dental trauma or a finding that his loss of teeth was due to the Prednisone that he took to treat his service connected Crohn's disease.  Evidence received since the prior denial includes a private medical opinion, stating that the Veteran's use of Prednisone caused his teeth to decay and nothing else in his background accounted for this.  See Private Opinion dated November 2009; see also Private Doctor's Letter dated June 2012.  As such, new and material evidence has been received that relates to an unestablished fact, to wit a causal nexus between the current disability and a service connected disability accompanied by a rationale.  See Shade, 24 Vet. App. 110.  Thus, the Board finds that the criteria for reopening the Veteran's claim of service connection for loss of teeth have been satisfied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection - Generally

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Direct service connection requires competent and credible evidence of a current disability; competent and credible evidence of an in-service occurrence or aggravation of a disease or injury; and a nexus between the in-service injury and the Veteran's current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310; see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Eye Disorder - Cataracts

With regard to his eye disorder claim, the Veteran has a current diagnosis of bilateral cataracts and is service connected for Crohn's disease.  Early treatment records show that this service connected disability was treated with Prednisone.  The Veteran has submitted internet articles showing that posterior subcapsular cataracts are a known side effect of Prednisone.  The July 2009 VA examiner found that this was not the type of cataract present, but rather the veteran has nuclear sclerosis.  Nevertheless, the July 2009 VA examiner found that it was at least as likely as not that the Veteran's cataracts were aggravated by the Prednisone use.  As such, secondary service connection is warranted due to aggravation.  See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. 439.

Dental Claim

As an initial matter, the Board notes that there are two distinct types of dental claims: those for VA outpatient dental treatment purposes and those for compensation purposes.  In this case, the Veteran has not indicated that he is seeking VA treatment for his tooth loss.  In general, a claim for service-connected disability compensation for a dental disorder may also be treated as a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993); cf. 38 C.F.R. § 4.150 (setting forth dental and oral conditions for which compensation may be paid); 38 C.F.R. § 17.161 (setting forth criteria for authorization of outpatient dental treatment).  The record does not indicate that the Veteran is seeking service connection for VA outpatient dental treatment purposes.  In his June 2012 hearing testimony, the Veteran reported that he had received dental treatment from VA shortly after his separation from service.  Specifically, he testified that in either the 1980s or 1990s he sought treatment from VA, which resulted in the extraction of his teeth and he was given dentures.  He has not stated that he is seeking additional VA dental treatment and the Board sees no evidence from which it can infer that he is.  As the Veteran is not seeking service connection for VA outpatient dental treatment purposes, the Board will focus instead on the issue of entitlement to service connection for tooth loss for compensation purposes.  

Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150.  Compensation is available for loss of teeth if such is due to loss of substance of body of maxilla or mandible, but only if such bone loss is due to trauma or osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  Id. at Note.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment and not for compensation purposes.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.

The Veteran is seeking service connection for tooth loss.  Specifically, he states that all his teeth have been extracted and he now wears dentures.  At his hearing, the Veteran testified that his tooth loss was due to decay and that he had never been told that the substance of his jaw had been weakened.  The February 1993 VA examiner found normal edentulous maxilla and mandible.  As no loss of bone is shown, the Veteran's tooth loss cannot be caused by underlying bone loss.  As such, the Veteran's tooth loss is not the type of dental disability for which service connection for compensation purposes is available.  See 38 C.F.R. § 4.150.  Furthermore, the Veteran does not allege and the record does not show that his tooth loss was related to an in-service oral or dental trauma.  As such, the Board finds no basis upon which service connection for tooth loss for compensation purposes can be awarded.
 

ORDER

The appeal on the issue of service connection for a liver condition, to include as secondary to service connected Crohn's disease, is dismissed.

New and material evidence having been received, the claim of service connection for an eye disorder is reopened.

New and material evidence having been received, the claim of service connection for loss of teeth is reopened.

Service connection for bilateral cataracts is granted.

Service connection for loss of teeth is denied.


REMAND

The Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

The record shows a current kidney condition of recurrent urinary tract infections.  See June 2012 hearing testimony and letter from Dr. M.H.G. dated June 2012.  Additionally, the Veteran is currently service connected for Crohn's disease.  The Veteran has argued that his urinary tract infections were caused by the steroids, specifically Prednisone, used to treat his Crohn's disease.  See id.  Thus, the evidence of record is sufficient to trigger VA's duty to provide an examination for his kidney claim.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA kidney examination to determine the nature and etiology of his recurrent urinary tract infections.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's recurrent urinary tract infections was caused or aggravated by his service connected Crohn's disease, to include the Prednisone used to treat his service connected disability.

A complete rationale, consistent with the evidence of record, should be provided for any opinion offered.

2.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


